Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00236-CR

                                      Esain Orlando CARMONA,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 386th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR4882
                               Honorable Laura Parker, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 8, 2013

DISMISSED

           Pursuant to a plea bargain agreement, appellant pled nolo contendere to aggravated

robbery. The trial court’s certification of defendant’s right to appeal states this “is a plea-bargain

case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After appellant

filed his notice of appeal, the court clerk sent copies of the certification and notice of appeal to

this court. See TEX. R. APP. P. 25.2(e).

           Appellant filed two pro se notices of appeal, in which he asserts a written pre-trial motion

to suppress was denied on June 27, 2012. The clerk’s record contains a written plea bargain
                                                                                   04-13-00236-CR


agreement, and the punishment assessed did not exceed the punishment recommended by the

State and agreed to by the appellant. The clerk’s record also contains two motions to suppress,

but does not contain any orders ruling on any pre-trial motions.

       Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these rules.” TEX.

R. APP. P. 25.2(d). Accordingly, on April 18, 2013, this court issued an order stating this appeal

would be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that

shows defendant has the right of appeal was made part of the appellate record. See Daniels v.

State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.

       On April 25, 2013, appellant’s appellate counsel filed a letter stating “this court has no

choice but to dismiss the appeal.” In light of the record presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.


                                                     PER CURIAM

Do not publish




                                               -2-